TEIEATTORNEY               GENERAL
                       OF-TEXAS




Honorable G.C. Olsen
County Attorney
Winkler Coufitg
Kermit, Texas
Dear Sir:               Opinion No. O-6386'
                        Re: Legality of paying the premlums on
                             the bonds of county commissioners,
                             county auditors and county treasurer
                             of Wlnkler County, out of Officers'
                             Salary Fund, and reimbursement for
                             premium paid in prior year.
        Your letter of January 15, 1945, requesting an opinion
of this Department on the questions stated therein reads in part
as follows:
        "(1) According to the 1940 Federal census
    Wlnkler County had a population of 6,141.
        "(2) The 1944 accrued tax roll shows Winkler
    County, Texas, has a valuation of $20,819,098.
        "(3) During the year 1945 and during the
    prior years that will be involved in this opinion,
    the county and precinct officials of Winkler County,
    Texas, have been on a salary basis, such orders put-
    ting them on a salary basis having been duly and
    properly and timely passed by the Commissioners
    Court of Winkler County, Texas.
        "(4)' The premiums on the bonds for all
    other county and precinct officials other than
    the county commissioners, county auditor, and
    county treasurer have been allowed and ordered
    paid by the said commissioners court, and such
    payment has been made by the county auditor out
    of the Officers' Salary Fund.
        "(5) During that same period of time when
    the above mentioned premiums on the bonds of the
    above mentIoned officers were paid, the bona pre-
    mium of the county commissioners, county auditor,
    and county treasurer were not paid.
Honorable G. C, Olsen, page 2         o-6386


        "Your opinion Is requested as to the legal-
    ity of paying the premiums on the bonds of such
    said county commissloners, county auditor, and
    county treasurer out of the Officers' Salary Fund,
    and %f it is legal to make such payment, can such
    payments now be made for those years In which such
    bond premiums were not paid?
        "It is my opinion that if it is legal to pay
    such said bona premiums, now, it was legal to pay
    them ever since the law authorizing and permitting
    such payment was passed and made effective."
        The facts show that your County comes under Article 3899
(b) as being one in which all of the officers are paid on the
salary basis,
        Article 3899 (b), Vernon's Annotated Civil Statutes, pro-
vides in part as follows:
           "Each officer named In this Act, where he
    receives a salary as compensation for his services,
    shall be entitled and permitted to purchase or charge
    to his county all reasonable expenses necessary in
    the proper and legal conduct of his office, premiums
    on official bonds, premiums on fire, burglary, theft,
    robbery insurance protecting public funds, and includ-
    ing the cost of surety bonds for his deputies, pro-
    vided that expenses Incurred for premiums on official
    bonds for the county treasurer, county auditor, county
    road    commissioners, county school superintendent, and
    the hide and animal inspector, including the cost of
    surety bonds for any deputies of any such officers,
    may be also included, and such expenses to be passed on,
    predetermined and allowed in the time    and amount, as
    nearly as possible, by the commissioners' court once
    each month for the ensuing months, upon the applica-
    tion by each officer, stating the klna, probable
    amount of expenditure and the necessity for the ex-
    penses of his office for such ensuing months, whfch
    application shall, before presentation to said court,
    first be endorsed by the county auditor, if any,
    otherwise the countg~treasurer, only as to whether
    funds are available for payment of such expenses.
         0 a All such approved clafms and accounts shall
    be pald from the Officers' Salary Fund unless other-
    wise provided herein."
        The officers named in your letter are distinctly set out
as being entitled to have the premiums paid as to their official
Honorable G, C, Olsen, page 3          O-6386


bonds, the procedure necessary to be followed and the funds from
which these expenses shall be paid,
        With reference to your second question in regard to the
legality of refmbursement for premiums paid in prior years, we
wish to call your attention to'Opinion No. O-5035 In which it
was held by this Department that the county officials must com-
ply with the provisions of Article 3899, V.A.C.S., by presenting
their applications to the Commissioners' Court endorsed by the
County Auditor as to whether funds were available in the Of-
ficers' Salary Fund for payment of such expenses, stating the
kind, probable amount of expenditures and the necessity for ex-
penses for bond premiums paid by said county officials. Unless
'saidcounty offfcials complied with the provisions of the statute
as heretofore mentfoned, it is our opinion that the county can-
not legally reimburse the county officials for bond premiums
paid by them.
        It will be also noted that ordinarily, bona premiums as
mentioned in the statutes are paid in advance covering a~'perlod
of one year and further in this connection the statute makes-no
provisions for a refund or reimbursement for bona premiums paid
by said county officials.
        Therefore, it is the opinion of this Department that the
county could legally pay the premiums on official bonds but could
not reimburse the officials for premiums paid in the prior years.
                                   Yours very truly
                                ATTORNEY GENERAL OF TEXAS

                                   By s/John C. Knorpp
                                        John C. Knorpp
                                        Assistant
JCKrfo:we
APPROVED JAN 25, 1945
s/Carlos C, Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion CommIttee by s/BWB Chairman